Matter of Grassel v Department of Educ. of The City of New York (2016 NY Slip Op 08019)





Matter of Grassel v Department of Educ. of The City of New York


2016 NY Slip Op 08019


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.


2337 100162/15

[*1]In re Ronald Grassel, Petitioner-Appellant,
vDepartment of Education of The City of New York, et al., Respondents-Respondents.


Warren S. Hecht, Forest Hills, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for respondents.

Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered May 8, 2015, granting respondent Board of Education of the City School District of the City of New York's (sued herein as Department of Education of the City Of New York, School District of the City of New York) cross motion to dismiss the petition to direct respondent to credit petitioner with salary and a "Cumulative Absence Reserve," in accordance with the collective bargaining agreement, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner failed to allege any final determinations of respondent made within four months of commencement of the instant proceeding. Accordingly, the proceeding is barred by the applicable statute of limitations (see  CPLR 217[1]; Matter of Carter v State of N.Y., Exec. Dept., Div. of Parole , 95 NY2d 267, 270 [2000]).	We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK